Evans, Judge:
This is an appeal filed by the collector of customs from a finding of value made by the appraiser upon an importation of Danish iron pots into Puerto Rico from Holland and invoiced at a c. i. f. price of $5.45% per hundred lbs. including all charges. The amounts charged for ocean freight, insurance, and consular fees, which are nondutiable charges, were, through error, deducted twice by the importer in making his entry and this error was carried forward into the appraisement. The importer at the hearing stated that he agreed with the Government’s contention that the above named charges should have been deducted only once.
I therefore find that the value of the merchandise is $5.45% per hundred pounds less ocean freight, insurance, and consular fees, as invoiced.
Judgment will be rendered accordingly. It is so ordered.